UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 OR 0TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-8933 APCO OIL AND GAS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) CAYMAN ISLANDS (State or Other Jurisdiction of EIN 98-0199453 Incorporation or Organization) (I.R.S. Employer Identification No.) ONE WILLIAMS CENTER, 35th FLOOR TULSA, OKLAHOMA (Address of Principal Executive Offices) (Zip Code) (Registrant's Telephone Number, Including Area Code) (918)573-2164 NO CHANGE (Former name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer £Accelerated Filer T Non-Accelerated Filer £Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 30, 2010 Ordinary Shares, $0.01 Par Value 29,441,240 Shares Index APCO OIL AND GAS INTERNATIONAL INC. INDEX PART I. FINANCIALINFORMATION PageNo. Item 1. Financial Statements - Unaudited Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 5 Consolidated Statements of Income – Three and Six Months Ended June 30, 2010 and 2009 6 Consolidated Statements of Changes in Equity – Three and Six Months Ended June 30, 2010 and 2009 7 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 FORWARD-LOOKING STATEMENTS Certain matters contained in this report include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements relate to anticipated financial performance, management’s plans and business objectives for future operations, business prospects, outcome of regulatory proceedings, market conditions and other matters.We make these forward-looking statements in reliance on the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this report that address activities, events or developments that we expect, believe or anticipate will exist or may occur in the future, are forward-looking statements.Forward-looking statements can be identified by various forms of words such as “anticipates,” “believes,” “could,” “may,” “should,” “continues,” “estimates,” “expects,” “forecasts,” “intends,” “might,” “objectives,” “planned,” “potential,” “projects,” “scheduled,” “will” or other similar expressions.These forward-looking statements are based on management’s beliefs and assumptions and on information currently available to management and include, among others, statements regarding: 2 Index · Amounts and nature of future capital expenditures; · Volumes of future oil, gas and liquefied petroleum gas (LPG) production; · Expansion and growth of our business and operations; · Financial condition and liquidity; · Business strategy; · Estimates of proved oil and gas reserves; · Reserve potential; · Development drilling potential; · Cash flow from operations or results of operations; · Seasonality of natural gas demand; and · Oil and natural gas prices and demand for those products. Forward-looking statements are based on numerous assumptions, uncertainties, and risks that could cause future events or results to be materially different from those stated or implied in this report.Many of the factors that will determine these results are beyond our ability to control or predict.Specific factors that could cause actual results to differ from results contemplated by the forward-looking statements include, among others, the following: · Availability of supplies (including the uncertainties inherent in assessing, estimating, acquiring and developing future oil and natural gas reserves), market demand, volatility of prices and the availability and cost of capital; · Inflation, interest rates, fluctuation in foreign exchange rates, and general economic conditions (including future disruptions and volatility in the global credit markets and the impact of these events on our customers and suppliers); · The strength and financial resources of our competitors; · Development of alternative energy sources; · The impact of operational and development hazards; · Costs of, changes in, or the results of laws, government regulations (including proposed climate change legislation), environmental liabilities and litigation; · Political conditions in Argentina, Colombia, and other parts of the world; · The failure to renew participation in hydrocarbon concessions granted by the Argentine government on reasonable terms; · Risks associated with future weather conditions and earthquakes; · Acts of terrorism; and · Additional risks described in our filings with the Securities and Exchange Commission (SEC). Given the uncertainties and risk factors that could cause our actual results to differ materially from those contained in any forward-looking statement, we caution investors not to unduly rely on our forward-looking statements.We disclaim any obligations to and do not intend to update the above list or to announce publicly the result of any revisions to any of the forward-looking statements to reflect future events or developments. 3 Index In addition to causing our actual results to differ, the factors listed above and referred to below may cause our intentions to change from those statements of intention set forth in this report.Such changes in our intentions may also cause our results to differ.We may change our intentions at any time and without notice, based upon changes in such factors, our assumptions, or otherwise. Because forward-looking statements involve risks and uncertainties, we caution that there are important factors, in addition to those listed above, that may cause actual results to differ materially from those contained in the forward-looking statements.For a detailed discussion of those factors, see Part I, Item 1A. Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2009. 4 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in Thousands Except Share Amounts) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Advances to joint venture partners Affiliate receivables - Inventory Dividend receivable from Argentine investment - Restricted cash and other current assets Total current assets Property and Equipment: Cost, successful efforts method of accounting Accumulated depreciation, depletion and amortization ) ) Argentine investment, equity method Deferred income tax asset Restricted cash and other assets (net of allowance of $630 at June 30, 2010 and $623 at December 31, 2009) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Affiliate payables Accrued liabilities Income taxes payable Dividends payable - Total current liabilities Long-term liabilities Contingent liabilites and commitments (Note 5) Equity: Shareholders' equity Ordinary shares, par value $0.01 per share; 60,000,000 shares authorized; 29,441,240 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Index APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in Thousands Except Per Share Amounts) Three Months Ended Six Months Ended June 30, June 30, REVENUES: Oil revenues $ Natural Gas revenues LPG revenues Other Total operating revenues COSTS AND OPERATING EXPENSES: Production and lifting costs Provincial production taxes Transportation and storage Selling and administrative Depreciation, depletion and amortization Exploration expense 32 Argentine taxes other than income Foreign exchange losses 21 47 Other expense Total costs and operating expenses TOTAL OPERATING INCOME INVESTMENT INCOME: Interest and other income 57 Equity income from Argentine investments Total investment income Income before income taxes Income taxes NET INCOME Less: Net income attributable to noncontrolling interests 9 4 17 11 Net income attributable to Apco Oil and Gas International Inc. $ Amounts attributable to Apco Oil and Gas International Inc.: Earnings per ordinary share – basic and diluted: NET INCOME PER SHARE $ Average ordinary shares outstanding – basic and diluted Cash dividends declared per ordinary share $ The accompanying notes are an integral part of these consolidated financial statements. 6 Index APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) For the six months ended June 30, (Amounts in Thousands) Shareholders' Equity Noncontrolling Interests Total Shareholders' Equity Noncontrolling Interests Total Beginning Balance $ Total comprehensive income 17 11 Cash Dividends - ordinary shares ) Dividends and distributions to noncontrolling interests - ) ) - - - Ending Balance $ The accompanying notes are an integral part of these consolidated financial statements. 7 Index APCO OIL AND GAS INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in Thousands Except Per Share Amounts) Six Months Ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile to net cash provided by operating activities: Equity income from Argentine investments ) ) Dividends received from Argentine investments - Deferred income tax provision (benefit) ) Depreciation, depletion and amortization Changes in accounts receivable ) ) Changes in inventory ) Changes in other current assets ) ) Changes in accounts payable ) Changes in advances from joint venture partners 64 ) Changes in affiliate payables ) Changes in accrued liabilities ) Changes in income taxes payable ) Other, including changes in noncurrent assets and liabilities ) ) Net cash provided by operating activities CASH FLOW FROM INVESTING ACTIVITIES: Property plant and equipment - Capital expenditures * ) ) CASH FLOW FROM FINANCING ACTIVITIES: Dividends paid to noncontrolling interest ) - Dividends paid ($0.04 per share in 2010 and $0.1075 per share in 2009) ) ) Net cash used in financing activities ) ) Increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ *Increases to property plant and equipment $ ) $ ) Changes in related accounts payable and accrued liabilities Capital expenditures $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 8 Index APCO OIL AND GAS INTERNATIONAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Basis of Presentation and Summary of Accounting Policies General Information and Principles of Consolidation Apco Oil and Gas International Inc. (“Apco”) is an international oil and gas exploration and production company with a focus on South America.Exploration and production will be referred to as “E&P” in this document. Apco began E&P activities in Argentina in the late 1960s, and as of June 30, 2010, had interests in nine oil and gas producing concessions and two exploration permits in Argentina, and two exploration and production contracts in Colombia.Our producing operations are located in the Neuquén, Austral, and Northwest basins in Argentina.We also have exploration activities currently ongoing in both Argentina and Colombia.As of June 30, 2010, all of our operating revenues and equity income, and all but $2.6 million of our long-lived assets for which we have carrying values on our balance sheet, were in Argentina. A wholly owned subsidiary of The Williams Companies, Inc. (“Williams”) currently owns 68.96 percent of the outstanding ordinary shares of Apco. The consolidated financial statements include the accounts of Apco Oil and Gas International Inc. (a Cayman Islands company) and its subsidiaries, Apco Properties Ltd. (a Cayman Islands company), Apco Austral S.A. (an Argentine corporation), and Apco Argentina S.A. (an Argentine corporation), which as a group are at times referred to in the first person as “we,” “us,” or “our.” We also sometimes refer to Apco as the “Company.” The Company proportionately consolidates its direct interest of the accounts of its joint ventures into its consolidated financial statements. Our core operations are our 23 percent working interests in the Entre Lomas, Bajada del Palo and Charco del Palenque concessions and the Agua Amarga exploration permit in the Neuquén basin, and a 40.803 percent equity interest in Petrolera Entre Lomas S.A. (Petrolera, a privately owned Argentine corporation), which is accounted for using the equity method (see Note 3).Petrolera is the operator and owns a 73.15 percent working interest in the same properties.Consequently, Apco’s combined direct consolidated and indirect equity interests in the properties underlying the joint ventures total 52.85 percent. The Charco del Palenque concession is the portion of the Agua Amarga exploration permit which was converted to a 25-year exploitation concession in the fourth quarter of 2009. We sometimes refer to these areas in a group as our “Neuquén basin properties.” The unaudited, consolidated financial statements of Apco included herein do not include all footnote disclosures normally included in annual financial statements and, therefore, should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. All intercompany balances and transactions between Apco and its subsidiaries have been eliminated in consolidation. In the opinion of the Company, all adjustments, consisting of only normal recurring adjustments, have been made to present fairly the results of the three and six-month periods ended June 30, 2010 and 2009.The results for the periods presented are not necessarily indicative of the results for the respective complete years. 9 Index APCO OIL AND GAS INTERNATIONAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Fair Value The carrying amount reported in the balance sheet for cash equivalents, accounts receivable and accounts payable is equivalent to fair value. Revenue Recognition The Company recognizes revenues from sales of oil, gas, and plant products at the time the product is delivered to the purchaser and title has been transferred. Restricted Cash We have $4 million of restricted cash which is collateral for a letter of credit related to an exploration block in Colombia.The letter of credit expires on January 12, 2011. Property and Equipment The Company uses the successful-efforts method of accounting for oil and gas exploration and production operations, whereby costs of acquiring non-producing acreage and costs of drilling successful exploration wells and development costs are capitalized. Geological and geophysical costs, including three dimensional (“3D”) seismic survey costs, and costs of unsuccessful exploratory drilling are expensed as incurred. Oil and gas properties are depreciated over their concession lives using the units of production method based on proved and proved producing reserves. The Company’s proved reserves are limited to the concession life even though a concession’s term may be extended for 10 years with the consent of the Argentine government. Non oil and gas property is recorded at cost and is depreciated on a straight-line basis, using estimated useful lives of three to 15 years. The Company reviews its proved properties for impairment on a property by property basis and recognizes an impairment whenever events or circumstances, such as declining oil and gas prices, indicate that a property’s carrying value may not be recoverable. The Company records a liability for future asset retirement obligations in accordance with the requirements of FASB ASC 410 (Asset Retirement and Environmental Obligations). Income Taxes As described in Note 8 of the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, the Company’s earnings are currently not subject to U.S. income taxes, nor Cayman Islands income or corporation taxes.Income derived by the Company from its Argentine operations is subject to Argentine income tax at a rate of 35 percent and is included in the Consolidated Statements of Income as Income taxes. 10 Index APCO OIL AND GAS INTERNATIONAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The effective income tax rate reflected in the Consolidated Statements of Income differs from Argentina’s statutory rate of 35 percent. This is because the Company incurs income taxes only in Argentina, the country where all of its oil and gas income generating activities are presently located. It also generates income and incurs expenses outside of Argentina that are not subject to income taxes in Argentina or in any other jurisdiction and therefore these amounts do not affect the amount of income taxes paid by the Company.Such items include interest income resulting from the Company’s cash and cash equivalents deposited in its Cayman Island and Bahamas banks, general and administrative expenses incurred by the Company in its headquarters office in Tulsa, Oklahoma, equity income from Argentine investments that is recorded by the Company on an after tax basis, and foreign exchange gains and losses resulting from changes in the value of the peso which do not effect taxable income in Argentina. Additionally, the Company is incurring expenses related to exploration activity in Colombia which provide no benefit to income tax expense until these activities generate sufficient taxable income in Colombia. Provision is made for deferred Argentine income taxes applicable to temporary differences between the financial statement and tax basis of the assets and liabilities. The table below summarizes the income tax expense for the periods shown. Amounts are stated in thousands: Three Months Ended Six Months Ended June 30, June 30, Income taxes: Current $ Deferred ) 11 ) Income tax expense $ As of June 30, 2010 and December 31, 2009, the Company had no unrecognized tax benefits or reserve for uncertain tax positions. The Company’s policy is to recognize tax related interest and penalties as a component of income tax expense.The statute of limitations for income tax audits in Argentina is five years, and begins on December 31 in the year in which the tax return is filed, therefore the tax years 2004 through 2009 remain open to examination. Investment in Petrolera Entre Lomas S.A. The Company uses the equity method to account for its 40.803 percent investment in Petrolera Entre Lomas S.A., “Petrolera”a non-public Argentine corporation. Petrolera’s principal business is its operatorship and 73.15 percent interest in the Entre Lomas, Bajada del Palo and Charco del Palenque concessions and the Agua Amarga exploration permit. Under the equity method of accounting, the Company's share of net income (loss) from Petrolera is reflected as an increase (decrease) in its investment account and is also recorded as equity income (loss) from Argentine investments. Dividends received from Petrolera are recorded as reductions of the Company’s investment. 11 Index APCO OIL AND GAS INTERNATIONAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Summarized unaudited financial position and results of operations of Petrolera are presented in the following tables. Petrolera’s financial position at June 30, 2010 and December 31, 2009 is as follows.Amounts are stated in thousands: June 30, December 31, Current assets $ $ Non current assets Current liabilities Non current liabilities Petrolera’s results of operations for the three and six months ended June 30, 2010 and 2009 are as follows.Amounts are stated in thousands: Three Months Ended Six Months Ended June 30, June 30, Revenues $ Expenses other than income taxes Net income Accrued Liabilities The balance of accrued liabilities consisted of the following: June 30, December 31, (Amounts in thousands) Taxes other than income payable $ $ Accrued provincial production taxes Accrued payroll and other general and adminstrative expenses Accrued oil and gas expenditures Other $ $ 12 Index APCO OIL AND GAS INTERNATIONAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Contingencies In November of 2004, the Company received a formal notice from the Banco Central de la Republica Argentina (the Central Bank of Argentina or the “BCRA”), of certain proceedings based upon alleged violation of foreign currency regulations. Specifically, the BCRA claimed that between December of 2001 and November of 2002 the Company failed to bring into the country 100 percent of the foreign currency proceeds from its Argentine oil exports. In 1989, the government established guidelines that required most oil companies to bring into Argentina 30 percent of foreign currency proceeds from exports instead of 100 percent of such proceeds as was generally required of exporters in other industries. In 1991, all foreign exchange controls were lifted by the government. In response to Argentina’s economic crisis of 2001 and 2002, the government reintroduced foreign exchange controls in 2002, and as a result the Company repatriated 30 percent of its proceeds from oil exports during 2002 following the 1989 guidelines. An opinion from Argentina’s Attorney General, however, declared that the benefits granted to the oil and gas industry in 1989 were no longer effective and, therefore, 100 percent of such funds had to be repatriated. This opinion supported the position taken by the Argentine government during 2002. The government then revised its position in 2003 and expressly clarified that oil companies are required to only repatriate 30 percent of such proceeds. The government’s departure from its 2002 position was effective January 1, 2003, leaving some uncertainty in the law with regard to 2002. The BCRA audited the Company in 2004 and took the position that 100 percent of its foreign currency proceeds from its 2002 exports were required to be returned to the country rather than only 30 percent, as had been returned to the country by the Company in 2002. The difference for the Company totals $6.2 million. In December 2004, the Company filed a formal response disagreeing with the position taken by the BCRA. In addition, without admitting any wrongdoing, the Company brought into the country $6.2 million and exchanged this amount for Argentine pesos using the applicable exchange rates required by the regulation. To date, this process has not advanced beyond what is described in the previous paragraphs.The Company anticipates that this matter will remain open for some time. Under the pertinent foreign exchange regulations, the BCRA may impose significant fines on the Company; however, historically few fines have been made effective in those cases where the foreign currency proceeds were brought into the country and traded in the exchange market at the adequate exchange rate and the exporters had reasonable grounds to support their behavior. As a result, a conclusion as to the probability of an outcome or the amount of any loss to the Company that might result from this proceeding cannot be made at this time. There have been no new developments in this matter since the Company filed its formal response in December 2004. Subsequent Events In July 2010, our Board of Directors approved a regular quarterly dividend of $.02 per share. In June 2010, Apco and a partner participated in a public bidding process known as “ANH Miniround 2010” for the assignment of certain exploration properties by the government of Colombia.After a review of bids by the Colombian National Hydrocarbon Agency, our bid was declared the winning bid on July 1.We expect to sign the exploration and production contract that will govern the block beforethe end of 2010.We anticipate spending between $15 and $20 million net to Apco to fulfill the exploration work commitments for this block over a three-year period. We expect exploration activities and expenditures to begin in early 2011. 13 Index Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis explains the significant factors that have affected our results of operations for the three and six-month periods ended June 30, 2010, compared with the three and six-month periods ended June 30, 2009, and our financial condition since December 31, 2009. This discussion and analysis should be read in conjunction with the Consolidated Financial Statements and notes thereto included in Item 1 of this document and our 2009 Annual Report on Form 10-K. Overview of Three and Six Months Ended June 30, 2010 During the second quarter and first six months of 2010, net income attributable to Apco Oil and Gas International Inc. was $7.1 million and $11.1 million, respectively, representing an increase of $1.7 million for the quarter and $0.7 million for the first six months of 2010 compared with the same periods in 2009.During the first six months of 2010, we incurred $5.2 million more exploration expense than in 2009 due to significant seismic acquisition investments in Argentina and Colombia.This planned expenditure is an integral part of management’s strategy for growth in our core area in Argentina and our new blocks in Colombia. The increase in net income for the second quarter and first six months of 2010 compared with the same periods in 2009 includes the effects of the following items: · The benefits of higher oil, natural gas and LPG average sales prices and increased sales volumes for all of our products; · Greater equity income from Argentine investments; · Higher exploration expense due to the acquisition of seismic information in both Argentina and Colombia; and · Greater income tax expense. Additionally, net cash provided by operating activities for the six months ended June 30, 2010, was $14.7 million, representing a $9.8 million increase compared with the first six months of 2009 primarily due to higher dividends received from Argentine investments during the period. We ended the second quarter with a cash and cash equivalents balance of $32.8 million, or 14 percent of total assets, and no bank debt.As such, we believe we have sufficient liquidity and capital resources for theforeseeable future to fund our ongoing operations and to continue growing our business. See additional discussion in Results of Operations and Financial Condition. Business Development In June 2010, Apco participated in a public bidding process known as “ANH Miniround 2010” for the assignment of certain exploration properties by the government of Colombia.Apco together with Ramshorn International Limited (“Ramshorn”), a subsidiary of Nabors Drilling, submitted the highest bid for the block known as Llanos 40.After a review of bids by Colombia’s National Hydrocarbon Agency (the “ANH”), on July 1, our bid was declared the winning bid.We will hold a 50 percent working interest in the block and Ramshorn will also hold 50 percent and will be the operator.The block will be governed by an exploration and production contract executed with the ANH.We expect to sign the contract before the end of 2010. The Llanos 40 covers approximately 163,000 acres and is approximately 175 kilometers to the northeast of Llanos 32 in which we previously acquired an interest through a farm-in agreement.Our three-year first phase exploration work commitments will include seismic reprocessing, acquisition of 300 square kilometers, or approximately 74,000 acres, of 3-D seismic and drilling of four exploration wells.We anticipate spending between $15 and $20 million net to Apco for these work commitments over a three-year period.We expect exploration activities and expenditures to begin in early 2011. 14 Index Neuquén Basin Properties During the second quarter of 2010, successful development drilling continued in our Neuquén basin properties.During the first six months of 2010, we completed and put on production four oil wells that commenced drilling in 2009, 13 wells were drilled, completed, and put on production, and three additional wells were in various stages of drilling or completion at the end of the second quarter.Additional activities included production facility investments for gas compression and oil pipelines in the Charco del Palenque and Bajada del Palo concessions, and the acquisition of approximately 300 square kilometers of 3-D seismic information in the western portion of the Bajada del Palo concession for a cost of approximately $900 thousand net to Apco. In our Agua Amarga exploration permit, we drilled the Jarilla Quemada x-1 exploration well.Log analysis indicates productive potential in three separate formations.The well will be tested during the third quarter.If test results confirm our log analysis, we will proceed with completion operations.Our total cost for this well is estimated to be approximately $0.9 million net to Apco’s consolidated interest.This well completes the work commitment agreed to when we acquired our rights to the Agua Amarga exploration permit. Coirón Amargo In February 2010, we entered into a farm-in agreement that allows us to acquire, through a “drill to earn” structure, up to a 45 percent net interest in the Coirón Amargo exploration permit in the Neuquén basin. The Coirón Amargo block covers approximately 100,000 acres and is adjacent to our core properties in the basin. Under the agreement, Apco will earn a 22.5 percent non-operated net interest for funding the drilling of two exploration wells during 2010.The primary objective of the first two wells is to investigate the Tordillo formation, the principal productive formation in our other properties in the Neuquén basin. Drilling of the first well is expected to commence in August 2010 with a second well to be drilled immediately thereafter. After drilling the first two wells, Apco will have an option to proceed to a second phase and drill two additional wells to increase our net interest to 45 percent.We expect to spend approximately $6 million during the first phase of this agreement in 2010, and if we proceed to the second phase, we anticipate spending an additional $3 million in 2010 and $3 million 2011. Austral & Northwest Basin Properties We re-commenced development drilling in our Tierra del Fuego and Acambuco concessions in the first quarter of 2010. Since then, we have drilled seven gas wells in Tierra del Fuego, of which two were determined to be non-productive.We expect to drill three more wells there during the remainder of the year.In Acambuco, the Macueta 1006 well was spudded in February and is expected to be completed before the end of the year. Colombia In the Llanos 32 block in the Llanos basin of western Colombia, Apco and its partners completed the acquisition of 268 square kilometers, or 66,196 acres, of 3-D seismic information which commenced in December 2009.The program is designed to cover several leads already identified by the partners.Seismic processing is currently underway.We have spent approximately $2.0 million net to Apco during 2010 for this program.We also expect to drill two exploration wells during the first quarter of 2011. In the Turpial block, Apco and its partner completed a program to extend seismic coverage in the northern area of the block with 144 kilometers of 2-D seismic information. We have spent approximately $2.4 million net to Apco during 2010 for this program.If our seismic interpretation reveals drillable prospects, we would anticipate drilling an exploration well before September 2011. 15 Index Oil Prices Oil prices have a significant impact on our ability to generate earnings, fund capital projects, and pay shareholder dividends.In general, oil prices are affected by many factors, including changes in market demands, global economic activity, political events, weather, and OPEC production quotas.More importantly to Apco, oil sales price realizations for oil produced and sold in Argentina are significantly influenced by Argentine governmental actions. In Argentina, politically driven mechanisms significantly influence the sale price of oil produced and sold in the country. To alleviate the impact of higher crude oil prices on Argentina’s economy and reduce inflation, the Argentine government created an oil export tax and enacted price controls over gasoline prices to force producers and refiners to negotiate oil sales prices significantly below international market levels. During the first six months of 2010, gradual increases in gasoline prices have enabled producers to negotiate higher oil sales prices with refiners.The trend of increasing gasoline prices combined with tighter demand for our high-quality crude oil has resulted in higher oil price realizations.For the second quarter of 2010, our average realized price for our direct working interests consolidated in our operating revenues was $51.09 per barrel, compared with $41.89 in the second quarter of 2009.The average oil sales price for our equity interests was $51.36 per barrel for the second quarter of 2010 compared with $42.22 for the same period in 2009.We expect our Neuquén oil sales price to gradually increase to $57 per barrel by the end of 2010.Our oil price realizations continue to be negotiated on a short-term basis, and as such, we cannot accurately predict how prices will evolve beyond 2010. 16 Index Results of Operations The following table and discussion is a summary of our consolidated results of operations for the three and six-months ended June 30, 2010, compared with the three and six-months ended June 30, 2009.Please read in conjunction with the Consolidated Statements of Income. For the Three Months Ended June 30, $ Change % Change from 2009* from 2009* ($ Amounts in Thousands) Total operating revenues $ $ $ 38 % Total costs and operating expenses ) -35 % Operating income 48 % Investment income 26 % Income taxes ) -53 % Less: Net income attributable to noncontrolling interests 9 4 (5
